Title: Baron Franz von Reischach to John Adams, 6 July 1784
From: Reischach, Baron Franz von
To: Adams, John


        
          Monsieur!
          ce 6. Juilliet 1784.
        
        Empressé à vous faire plaisir en toutes occasions, je n’ai point tardé a faire envers le Gouvernement General des Pais Bas de la domination de S. Mté l’Empereur Roi, les demarches requises pour que non Seulement l’expres chargé de vos effets detenus à Bruxelles Soit imediatement remis en pleine liberté, mais aussi à ce que avantageat vos effets autant que faire se pouvoit quant aux droits de S. Majeste. Voila ce que Msr̃ Le Comte de Belgioyoso me mande en date de 5. du Courant à ce Sujet. Quand a la demande que Msr̃ Adams vous a faita il a d’abord eté pourvu Sur la Conoissance qu’on en a eu ici, a la levée des obstacles qu’as éprouvé le passage des effets qui devoient lui arriver de Paris. il reste des droits a payer a l’egard desquels je Scai qu’il a deja eté pris des arrangements, mais je crois que Msr̃ Adams aurat deja recu à l’heure qu’il est, les effets en question, lesquels ont d’aillieurs eté arretées avec raison, vu qu’il n’y avoit point de declaration et que le Conducteur n’etais pas a même d’y Supleer. je dois en Consequence de ces mots Suposer que vos effets Sont donc arrivés, et vous m’obligerez, Monsieur, en me le faisant Scavoir Les Douaniers Sont chez nous com̃t partout asses portés à rançoner les effets étrangers, mais com̃e on cherche et que tous les Superieurs en place Sont tenus a brider leur avidité, il est de l’utilité publique

qu’on les veille de près, et qu’en cas de contravention, on les fasse punir.
        J’ai lhoñeur detre avec la plus parfaite Consideration / Monsieur / Votre très humble et / Obeissant Serviteur
        
          Reischach
        
       
        TRANSLATION
        
          Sir
          6 July 1784
        
        Eager to please you on every occasion, I did not wait at all to take the necessary steps with regard to the general government of the Netherlands under the dominion of His Majesty the Emperor so that not only might the express charged with your effects and detained at Brussels be immediately given free passage but also your effects might receive favorable treatment in so far as that is possible with regard to His Majesty’s duties. Here is what the Comte de Belgiojoso wrote me on this subject on the 5th of this month: As for the request that Mr. Adams made to you, provision was made at the first word of it, on the basis of what we knew here, to remove the obstacles that impeded passage of his effects from Paris. There remain duties to be paid with regard to which I know that arrangements have already been made, but I believe that Mr. Adams should by now have received the effects in question, which, incidentally, were detained with good reason, given that there was no declaration at all and that the express himself was not able to make up the deficiency. From this information, I must suppose that your effects have in fact arrived, and I would be obliged to you, sir, if you would let me know. Customs officers in our country, like everywhere, are rather inclined to ransom foreign effects, but as we look out for their greed, and all their superiors are determined to bridle it, it is for the public good that they be closely watched and in case of infraction punished.
        I have the honor of being with the most perfect respect, sir, your very humble and obedient servant
        
          Reischach
        
      